DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Fujiwara et al (US 9,460,944) fails to teach amended claim 8 where dispensing of the liquid by a first nozzle directed to a front side of a wafer to control a temperature of the wafer. See Figs. 1 and 11 where nozzle 120 is provided with temperature control 181,182.
Claim 16 was amended to recite a second nozzle that dispenses etchant to the front side of the wafer. This amendment necessitated new rejections basis the prior art of Okuda et al (US 6,805,769). See Fig. 4 where both the first front nozzle 23 which dispenses to the center and second nozzle 37 which dispenses to the wafer edge are provided with temperature controllers 51, 61.
Claim 21 was amended to recite the step of moving the nozzle from a center of the wafer toward an edge of the wafer during dispensing the liquid. See col. 4 line 50 – col. 5 line 26, col. 7 line 53-65, and the paragraph that joins columns 8 and 9 of Okuda et al. 
The limitations of new claims 34-38 are also addressed below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8, 13-16, 21, 23, 25, 27, 30, 31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al (US 6,805,769).
Regarding claim 8:	 A method comprising: controlling a temperature of a liquid, wherein the liquid is water see source deionized water source 55; dispensing the liquid by a first nozzle 41 directed to a front side of a wafer W to control a temperature of the wafer; after controlling the temperature of the liquid via control means 69, 70 and before dispensing the liquid to the wafer, measuring and controlling a flow rate via valve 63 of the liquid; and etching an etch layer of the wafer with an etchant during or after dispensing the liquid, comprising: controlling a temperature of the etchant; and dispensing the etchant (via nozzle 23 and valve 53) to the wafer to control the temperature of the wafer.  See etchant is source from the remover source 45. See Figs. 2, 4, and 9 and col. 5 lines 53 – col. 6 line 49.

Regarding claim 13:	 The method of claim 8, further comprising: dispensing the liquid (water) by the first nozzle directed to a center of the wafer.  See Figs. 2, 4, and 9.

Regarding claim  14:	The method of claim 8, further comprising: dispensing the liquid (water) by the first nozzle directed between a center and an edge of the wafer.  See Figs. 2, 4, and 9.

Regarding claim 15:	 The method of claim 8, wherein etching the etch layer of the wafer further includes: after controlling the temperature of the etchant and before dispensing the etchant to the wafer, measuring and controlling a flow rate of the etchant. See Figs. 2, 4, and 9 and col. 5 lines 53 – col. 6 line 49.
Regarding claim  16:	The method of claim 8, further comprising: dispensing the etchant (remover supply 45) by a second nozzle 23 directed to a front side of the wafer.  See Figs. 2, 4, and 9. Which depicts two nozzles.
  
Regarding claim 21:	A method comprising: controlling a flow rate of a liquid (water); after controlling the flow rate of the liquid via flow rate controllers, dispensing the liquid to a wafer, wherein a temperature of the liquid is different from a temperature of the wafer prior to dispensing the liquid; etching an etch layer of the wafer with an etchant/remover)  after controlling the flow rate of the liquid, wherein the etchant is different from the liquid; and adjusting the temperature of the liquid based on a temperature of the etchant.  See Figs. 2, 4, and 9.

Regarding claim 23:	The method of claim 21, wherein dispensing the liquid to the wafer comprises dispensing the liquid to the etch layer of the wafer.  See Figs. and abstract.
 
Regarding claim 25:	The method of claim 21, further comprising controlling the temperature of the etchant/cleaning  prior to etching the etch layer of the wafer with the etchant. and col. 5 lines 53 – col. 6 line 49.

Regarding claim 27:	A method comprising: heating a first liquid; cooling a second liquid; measuring and controlling a first flow rate of the heated first liquid and a second flow rate of the cooled second liquid; combining the heated first liquid with the cooled second liquid to form a mixture; dispensing the mixture to a wafer after measuring and controlling the first and second flow rates; and etching an etch layer of the wafer with an etchant during or after dispensing the mixture.  See col. 5 lines 53-62.

Regarding claim 30:	The method of claim 27, further comprising heating the etchant prior to etching the etch layer of the wafer.   See col. 5 lines 53-62.

Regarding claim 31:	The method of claim 30, wherein heating the etchant/remover is such that a temperature of the etchant is higher than a temperature of the mixture. Col. 4 lines 53- col. 12 line 67.

Regarding claim 34:	The method of claim 8, wherein the etchant/remove  is dispensed from the first nozzle 23.  See Figs. 2, 4, and 9

Regarding claim 35:	 The method of claim 16, wherein the first nozzle is closer to an edge of the wafer than the second nozzle. See Figs. 2, 4, and 9 where the position of the nozzles can be as desired moving to and from the center and/or edge.

Regarding claim 36:	The method of claim 21, further comprising measuring and controlling a flow rate of the etchant/remover via valve 53. See Figs. 2, 4, and 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US 6,805,769) in view of Fujiwara et al (US 9,460,944).
The teachings of Okuda et al were discussed above.

Regarding claim 22: Okuda et al fails to teach the step of dispensing the liquid to a backside of the wafer. See lower nozzle 240 as depicted in Fig 1 and recited in col. 8 lines 36-57. The motivation to modify the method of Okuda et al to provide a step of dispensing to the backside of the wafer is that it expands the method to include a way to provide treatment fluid to the backside using the same apparatus without the need to transfer the wafer to a different apparatus so the backside of the wafer can be treated. Thus, the modification using the apparatus and method of Fujiwara is more effective

Regarding claim 26:	Okuda et al teaches temperature controllers 51, 61 and control means 69 (see Fig. 5) that can heat/cool the processing fluid as necessary, but fails to teach the step of addressing the temperature difference. See in Fujiwara et al the discussion of the difference of temperature in col.3 lines 39-67. According to Fujiwara et al the motivation of minimizing the temperature difference will enhance the temperature uniformization over the wafer as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a step of addressing the temperature differences between the treatment fluids and water to ensure enhanced temperature uniformization over the wafer.

Regarding claim 33:	Okuda fails to teach a patterning step. See the col. 7 lines 29-42 and the paragraph that joins cols. 10 and 11 of Fujiwara et al. The motivation to providing a patterning step as suggested by Fujiwara et al is that the step of Fujiwara et a offers an expanded use of the apparatus and method of Okuda et al by allowing for etching with pattern formation to that more specific films/layers can be manufactured. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a step of pattern formation as suggested by the method of Fujiwara et al in the method and apparatus of Okuda et al.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US 6,805,769) in view of  Namba et al (US 8,398,817).
The teachings of Okuda et al were discussed above.
Okuda et al fails to teach the etch layer is a silicon nitride layer.
Namba et al teaches a chemical liquid processing apparatus and method where the process discussed is etching see the abstract.
See the recitation of silicon nitride layer in col. 1 lines 22-26, col. 2 lines 10-30, and col. 8 lines 46-48. The prior art of Namba et al suggests that it is known that silicon nitride is known to be removed/etched. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Okuda et al to etch a layer of silicon nitride as suggested by Namba et al.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US 6,805,769) in view of Kishimoto et al (US 2011/0240067)  .
The teachings of Okuda et al were discussed above.
Okuda et al fails to teach the nozzle is embedded in a base.
The prior art of Kishimoto et al illustrates in Fig. 1 that a shield plate 4 (base) has a center nozzle and periphery nozzles that provide processing fluid to the top surface of the wafer W, see also [0049] and [0050]. See in the Figure that a mixture of processing fluids is provided in gap formed between the wafer and the base.  See a marked up version of Fig. 1 is provided below to clarify the location of the gap, base, and nozzles The motivation to modify the apparatus of Okuda et al with the base (shield plate) suggested by Kishimoto et al is that shield plate offers nozzle insertion holes and enhances support for the nozzles while shielding against splash or contamination. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Okuda et al with the base of Kishimoto et al which allows the nozzles to be inserted therein.


    PNG
    media_image1.png
    562
    787
    media_image1.png
    Greyscale
Marked up version of Fig. 1



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nada et al (US 2009/0194509) teaches a substrate treatment apparatus with  nozzle 5  and nozzle 6 that provide process fluid to the front side of the wafer see Fig. 1A  and Figs. 6a to 6c which illustrates that nozzle 5 moves from a center to the edge.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716